DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 8/7/2020 has been entered. The claims 9 and 10 have been amended. The claims 11-16 have been newly submitted. The claims 1-16 are pending in the current application. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module…a parsing module…a configuration iteming module…a parameter configuration command receiving module….a three-dimensional particle effect generation module…” of claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 


With respect to the claimed “a parsing module” in claim 8, applicant’s specification discloses at FIG. 3 processor 32 implementing FIG. 1 S2 “parsing a configuration file of the three-dimensional particle resource package” and at FIG. 2 Block 22 “parsing module”. 
With respect to the claimed “a configuration item displaying module…..” of claim 8, applicant’s specification discloses at FIG. 3 processor 32 implementing FIG. 1 S3 “displaying parameter configuration items….” and at FIG. 2 Block 23 “configuration item display module”. 
With respect to the claimed “a parameter configuration command receiving module” in claim 8, applicant’s specification discloses at FIG. 3 processor 32 implementing FIG. 1 S4 “receiving a parameter configuration command” and at FIG. 2 Block 24 “parameter configuration command receiving module”. 
With respect to the claimed “a three-dimensional particle effect generation module…..” of claim 8, applicant’s specification discloses at FIG. 3 processor 32 implementing FIG. 1 S5 “generating the three-dimensional particle effect” and at FIG. 2 Block 25 “three-dimensional particle effect generation module”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Cao, “Research and Implementation of Real-Time Rendering with a Realistic Universal Particle System”, Master Dissertation, University of Electronic Science and Technology of China, March 2011, pp. 1-123 (English Translation) (hereinafter Cao)  in view of “Particle Design 2.0 User Guide”, at web.archive/org/web/20170507142825/https://www.71sqaured.com/particledesign/manual, May 5, 2017, pp. 1-18 (hereinafter Particle-Design) and Niles et al. US-PGPUB No. 2008/0036776 (hereinafter Niles). 
Re Claim 1: 
Particle-Design teaches at Page 2, receiving “Particle Designer” resource package and Page 7 “to bring an existing Particle System into your project you can either drag the .LAP file into the outline view or use the Import Emitter File option from within the File menu”. 
Particle-Design teaches at Pages 2-3 parsing (the exported configuration file) a configuration file of the particle system editing software package. 

Cao in view of Particle-Design teaches a method for generating a three-dimensional particle effect, comprising: 
receiving a three-dimensional particle resource package (Cao teaches at Section3.1 receiving a particle system editing software package and at FIGS. 5-12-5-15 and Pages 76-77 the location attribute of an emitter includes PositionX, PositionY and PositionZ; StartPoiX/EndPoiX. StartPoiY/EndPoiY and StartPoiZ/EndPoiZ); 
parsing a configuration file of the three-dimensional particle resource package (Particle-Design teaches at Pages 2-3 parsing a configuration file of the particle system editing package. 
Cao teaches at Page 39 receiving various data (file) of particles and Cao teaches at Page 76-77 and FIG. 5-12-5-15 a 3D particle resource package. Cao teaches at Page 48 these four attributes are designed in the internal structure of the emitter); 
displaying parameter configuration items corresponding to the configuration file on the display apparatus (e.g., Cao FIG. 5-12), the parameter configuration items at least comprising a three-dimensional particle system parameter configuration item (e.g., Cao teaches at Page 31 that the particle system editor should include an emission source capable of generating particles, particle attributes and a rendering window and at FIG. 3-4 “Class Diagram of the particle system and at Page 39 class ParticleView for creating a particle rendering window including width and height of the rendering window. 
Cao teaches at FIG. 6-1 “Edit Basic Attributes”. Cao teaches at FIG. 3-4 and Page 39 “class PropertiesSheet” for instantiating each attribute of the particles and generating the corresponding particle attribute editing interface. Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs. 
Cao teaches at Pages 89-93 the parameters for the particle system rendering window and at Page 78 that the particle system includes the range parameters of the emitter for emitting the particles), a three-dimensional particle emitter parameter configuration item (e.g., Cao teaches at Page 35 that the basic attributes of the particles are configured in the particle emitter. 
Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters and Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs. 
Cao teaches at Page 49 that the effecters A1 and A2 will affect the particles P1 and P2 …the influence is exerted by changing the additional attributes of the particle such as providing acceleration for the particle and at Page 50 that an affecter affects the motion of the particle by changing the additional attributes of the particle such as acceleration energy attenuation and at Page 54 that another way is to change the texture map of a particle, directly changing the appearance of the particle, i.e., a texture affecter…gravitational field affecters generally have a central gravitational source….that exerts a virtual gravitational and repulsive force. 
Cao teaches at Page 47 that various complex external force fields of particles can be encapsulated into affecters that affect the changing state of particle motion. 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters. 
Cao teaches at Page 96 “to produce more complex effects, a user can add additional attributes of the particles emitted from the emitter including acceleration, emission position, rotation, and particle map…to produce more complex and realistic particle effects such as a fountain with a gravity system, smoke rising under the influence of wind and a trailing particle effect in which the particle emission position changes dynamically”. Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters); 
receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
generating the three-dimensional particle effect according to parameters configured in the parameter configuration items (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters).
However, Niles further teaches the claim limitation at Paragraph 0185 a computer system having a computer program for implementing the emitter algorithm stored on the memory with a processor executing the electronic instructions. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have carried out the modules of Cao and Particle-Design User Interface as a computer program stored in a computer readable storage medium of Niles because it can be executed by a processor of the computer system. One of the ordinary skill in the art would have been motivated to have implemented the modules of Cao and Particle-Design in a computer system having a memory and a processor.  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle system parameter configuration items, comprising: 
configuring a name of the three-dimensional particle; 

configuring the number of the three-dimensional particle; and 
configuring one or more of rendering ways for the three-dimensional particle. 
Cao further teaches the claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle system parameter configuration items, comprising: 
configuring a name of the three-dimensional particle (Cao teaches at Page 109 high-energy particles and slowing gray particles. 
Cao teaches at Page 109 the flame combustion particle and teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
configuring a material of the three-dimensional particle (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 97-103 Rain Particle Effect is rendered by setting the Material Texture to be bubble.bmp, MaterialType (texture map rendering method) to be EMT_TRANSPARENT_ADD_COLOR, as well as setting RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters. Cao teaches at Page 105 that the Burning Particle Effect is rendered by setting the Material Texture to be fire1.bmp and the MaterialType (texture map rendering method) to be EMT_TRANSPARENT_VERTEX_ALPHA); 
configuring the number of the three-dimensional particle (Cao teaches at Page 101 ParticlesPerSecondMax and ParticlesPerSecondMin); and 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 97-103 Rain Particle Effect is rendered by setting the Material Texture to be bubble.bmp, MaterialType (texture map rendering method) to be EMT_TRANSPARENT_ADD_COLOR, as well as setting RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters. Cao teaches at Page 105 that the Burning Particle Effect is rendered by setting the Material Texture to be fire1.bmp and the MaterialType (texture map rendering method) to be EMT_TRANSPARENT_VERTEX_ALPHA). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle emitter parameter configuration items, comprising: 
configuring a type of the emitter; 
configuring a position of the emitter; and 
configuring one or more of initial states of the three-dimensional particle.
Cao further teaches the claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle emitter parameter configuration items, comprising: 
configuring a type of the emitter (Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
configuring a position of the emitter (Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at Section3.1 receiving a particle system editing software package and at FIGS. 5-12-5-15 and Pages 76-77 the location attribute of an emitter includes PositionX, PositionY and PositionZ; StartPoiX/EndPoiX. StartPoiY/EndPoiY and StartPoiZ/EndPoiZ). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle affector parameter configuration items, comprising: 
configuring a type of a three-dimensional particle affector; 
configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affect.
Cao further teaches the claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items 
configuring a type of a three-dimensional particle affector (Cao teaches at Page 49 that the effecters A1 and A2 will affect the particles P1 and P2 …the influence is exerted by changing the additional attributes of the particle such as providing acceleration for the particle and at Page 50 that an affecter affects the motion of the particle by changing the additional attributes of the particle such as acceleration energy attenuation and at Page 54 that another way is to change the texture map of a particle, directly changing the appearance of the particle, i.e., a texture affecter…gravitational field affecters generally have a central gravitational source….that exerts a virtual gravitational and repulsive force. 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affect (Cao teaches at Page 49 that the effecters A1 and A2 will affect the particles P1 and P2 …the influence is exerted by changing the additional attributes of the particle such as providing acceleration for the particle and at Page 50 that an affecter affects the motion of the particle by changing the additional attributes of the particle such as acceleration energy attenuation and at Page 54 that another way is to change the texture map of a particle, directly changing the appearance of the particle, i.e., a texture affecter…gravitational field affecters generally have a central gravitational source….that exerts a virtual gravitational and repulsive force. 
Cao teaches at Page 97-100 selecting Material Texture bubble.bmp and Material Type-EMT_TRANSPARENT_ADD_COLOR, EmitterRotation, ParticleRotation for the emitter 1 to provide Rain Particle Effect. 
Cao teaches at Page 96 “to produce more complex effects, a user can add additional attributes of the particles emitted from the emitter including acceleration, emission position, rotation, and particle map…to produce more complex and realistic particle effects such as a fountain with a gravity system, smoke rising under the influence of wind and a trailing particle effect in which the particle emission position changes dynamically”. Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the configuring a type of the three-dimensional particle affector comprises: 
selecting a type of a plurality of three-dimensional particle affectors; 
the configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affector comprises: configuring an influence parameter for each of the types of the selected three-dimensional particle affectors.
Cao further teaches the claim limitation that the configuring a type of the three-dimensional particle affector comprises: 
selecting a type of a plurality of three-dimensional particle affectors (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters); 
the configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affector comprises: configuring an influence parameter for each of the types of the selected three-dimensional particle affectors (Cao teaches at Page 97-100 selecting Material Texture bubble.bmp and Material Type-EMT_TRANSPARENT_ADD_COLOR, EmitterRotation, ParticleRotation for the emitter 1 to provide Rain Particle Effect and teaches at Page 96 “to produce more complex effects, a user can add additional attributes of the particles emitted from the emitter including acceleration, emission position, rotation, and particle map…to produce more complex and realistic particle effects such as a fountain with a gravity system, smoke rising under the influence of wind and a trailing particle effect in which the particle emission position changes dynamically”. Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after generating the three-dimensional particle effect according to parameters configured in the parameter configuration items, the method further comprises: 
displaying a preview of the three-dimensional particle effect on a display apparatus. 
However, Cao further teaches the claim limitation that after generating the three-dimensional particle effect according to parameters configured in the parameter configuration items, the method further comprises: 
Cao FIG. 5-13 and Pages 76-77 “Trail particle effect” is displayed in a preview by a change in the particle emission position and a fade-out effect where the emitter runs in a set orbit and a long tail will be formed after the particles that the emitter keeps generating and after various texture maps are applied to the particles and Cao FIG. 5-18 and FIG. 6-2). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating the three-dimensional particle effect according to parameters configured in the parameter configuration items comprises: obtaining a first image captured by an image sensor, and generating the three-dimensional particle effect on the first image according to parameters configured in parameter configuration items.
However, Cao further teaches the claim limitation that the generating the three-dimensional particle effect according to parameters configured in the parameter configuration items comprises: obtaining a first image captured by an image sensor, and generating the three-dimensional particle effect on the first image according to parameters configured in parameter configuration items (Cao teaches at Page 43 that a user adds an emitter to a scene and the emitter randomly generates particles. 
Cao teaches at FIG. 5-20 after the first image is generated, generating the 3D particle effect in FIG. 5-13 on the first image of FIG. 5-20 according to the particle emission position parameter and a fade-out effect parameter. 
Cao teaches at FIG. 5-13 and Pages 76-77 “Trail particle effect” is displayed in a preview by a change in the particle emission position and a fade-out effect where the emitter runs in a set orbit and a long tail will be formed after the particles that the emitter keeps generating and after various texture maps are applied to the particles and Cao FIG. 5-18 and FIG. 6-2). 
Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of an apparatus claim. The claim 8 is subject to the same rationale of rejection as the claim 1. 
Re Claim 9: 
The claim 9 is in parallel with the claim 1 in the form of an electronic device claim. 
The claim 9 is subject to the same rationale of rejection as the claim 1. 
The claim 9 further recites an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to cause the at least one processor to perform operations of [the method of the claim 1]. 
However, Niles further teaches the claim limitation of an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to cause the at least one processor to perform operations of [the method of the claim 1] (Niles Paragraph 0185). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have carried out the modules of Cao and Particle-Design User Interface as a computer program stored in a computer readable storage medium of Niles because it can be executed by a processor of the computer system. One of the ordinary skill in the art would have 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 in the form of a non-transitory computer readable storage medium claim. The claim 10 is subject to the same rationale of rejection as the claim 1. 
The claim 10 further recites a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores computer instructions for causing a computer to execute the method of claim 1. 
However, Niles further teaches the claim limitation of a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores computer instructions for causing a computer to execute the method of claim 1 (Niles Paragraph 0185). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have carried out the modules of Cao and Particle-Design User Interface as a computer program stored in a computer readable storage medium of Niles because it can be executed by a processor of the computer system. One of the ordinary skill in the art would have been motivated to have implemented the modules of Cao and Particle-Design in a computer system having a memory and a processor. 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a 
The claim 11 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that  the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle emitter parameter configuration items, comprising: configuring a type of the emitter; configuring a position of the emitter; and configuring one or more of initial states of the three-dimensional particle.
The claim 12 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items comprises performing a parameter configuration for the three-dimensional particle afifector parameter configuration items, comprising: configuring a type of a three-dimensional particle affector; configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affect.

Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the configuring a type of the three-dimensional particle affector comprises: selecting a type of a plurality of three-dimensional particle affectors; the configuring an influence parameter corresponding to the type of the three-dimensional particle affector according to the type of the three-dimensional particle affector comprises: configuring an influence parameter for each of the types of the selected three-dimensional particle affectors.
The claim 14 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that after generating the three-dimensional particle effect according to parameters configured in the parameter configuration items, the method further comprises: displaying a preview of the three-dimensional particle effect on a display apparatus.
The claim 15 is in parallel with the claim 6 and is subject to the same rationale of rejection as the claim 6. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the generating the three-dimensional particle effect according to parameters configured in the parameter configuration items comprises: obtaining a first image 
The claim 16 is in parallel with the claim 7 and is subject to the same rationale of rejection as the claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613